I.,,<                                                                  !521




                 OFFICE OFTHEATTORNEY        GENERALOFTEXAS

L
-*n
      c. MAW4
       -
                                    AUSTIN




          Honorable E. f. Cunninghsm
          County Auditor
          qavarro county
          l3or8lcaIla)
                     Texas




           quertfng
           letter reaarz




                                           mined the Tenr 8-n
                                           rrlngto  the qxmli.fic+
                                        The oounty treasurerl& M
                                             ng OitlzeM or tti m
                                 peol?led quallrloatlons fsr wti xf-
                                 vea a majority or the popolrrI=
                                 ble to take the oath of attierti

                      dlcdl.n~ the oaae the dlsabllit~af bUsi-
           nea8 does not In any nap lnte&e    with the psrsoarirzad
           from taking the oath of offloe and actingar ccunt~
           treasurer.
                                                             522   .-




Eonorable E. Y. Cimnlngham, Page 2


           Trusting that the above SEtiSraCtOrilp
                                                dls;ssas
0r your inquiry, we remain

                                     YOUrS Very tIUlJ




                                          D. Burl8 31~1~s
                                                Assfst.rmt

DBDraw




                 OVEDDEC 4, 1940